Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
March 21, 2016 by and among Kenneth E. Murphy III (the “Executive”), Mattress
Firm Holding Corp., a Delaware corporation (“MFHC”) and Mattress Firm, Inc., a
Delaware corporation (“MFI”) (MFHC and MFI are referred to herein collectively,
as the “Company”).

 

WHEREAS, Executive currently serves as the President and Chief Executive Officer
of the Company;

 

WHEREAS, the parties entered into an employment agreement on August 4, 2014 (the
“Original Employment Agreement”), as amended from time to time thereafter; and

 

WHEREAS, the Company desires to amend and restate the Original Employment
Agreement with the Executive to set forth certain terms of his employment
relationship and as a means to incentivize the Executive to continue in an
employment relationship with the Company;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, MFHC, the Executive and MFI agree
to amend and restate the Original Employment Agreement in its entirety as
follows as follows:

 

Section 1. Agreement to Employ; No Conflicts. Upon the terms and subject to the
conditions of this Agreement, the Company hereby agrees to continue to employ
the Executive, and the Executive hereby accepts such continued employment with
the Company. The Executive represents and agrees that (a) he is entering into
this Agreement voluntarily and that his employment hereunder and compliance with
the terms and conditions hereof will not conflict with or result in the breach
by him of any agreement to which he is a party or by which he may be bound,
(b) he has not violated, and in connection with his employment with the Company
will not violate, any non-competition, non-solicitation or other similar
covenant or agreement by which he is or may be bound and (c) in connection with
his employment with the Company he will not use any confidential or proprietary
information he may have obtained in connection with his employment with any
prior employer.

 

Section 2. Employment Duties. During the Term (as defined below), the Executive
shall serve as President and Chief Executive Officer of the Company and shall
report to the Executive Chairman, and be subject to the direction and control
of, the Company’s Executive Chairman and Board of Directors. In such capacity,
the Executive shall have the authority and responsibility to oversee, manage and
direct the operations of the Company, primarily focusing on the activities,
strategy, training, development and efficiencies of the Company’s field
operations as well as managing the back office operations and shall have duties
in connection therewith that include cost management, management of departments,
overseeing and directing the strategic growth and direction of the Company,
ensuring efficiency of operations throughout the organization, developing and
implementing plans for the operational infrastructure of systems, processes, and
personnel designed to accommodate the rapid growth objectives of the Company and
otherwise providing senior executive level support to the Company as from time
to time requested by the Board of Directors of MFHC (the “Board”) or Executive
Chairman. During the Term, the Executive shall devote all of his business time,
energy, experience and talents to such employment, shall devote his best efforts
to advance the interests of the Company and its subsidiaries and other
Affiliates and shall not engage in any other business activities, as an
employee, director, consultant or in any other capacity, whether or not he
receives any compensation therefor, without the prior written consent of the
Board; provided that the Executive may perform the following activities without
the prior written consent of the Board, provided that such activities do not
interfere with or otherwise affect the performance of his duties hereunder:
(i) if invited to do so, serve on the board of directors of another company,
subject to the approval of the Board, which shall not be withheld unreasonably;
(ii) manage his personal investments and estate planning in a manner not in
violation of this Agreement; and (iii) engage in philanthropic, charitable and
community activities. For purposes of this Agreement, “Affiliate” shall mean any
person or entity that, directly or indirectly, is controlled by MFHC. As used
herein, “controlled by” means the possession, directly or indirectly, of the
power to vote 50% or more of the outstanding voting securities of, or voting
interest in, such person or entity or otherwise direct the management policies
of such person or entity, by contract, agreement or otherwise.

 

Amended and Restated Employment Agreement – Ken Murphy

 

1

--------------------------------------------------------------------------------


 

Section 3. Term of Employment. The term of the Executive’s employment under this
Agreement shall commence on March 21, 2016, and, unless earlier terminated
pursuant to Section 7, will continue under this Agreement until and through
March 21, 2019 (the “Initial Expiration Date”), provided, however, that
effective upon the Initial Expiration Date and the last day of each subsequent
fiscal year of the Company (each, an “Extension Date”), the Term shall be
automatically extended upon the same terms and conditions for an additional
period of one (1) year from the scheduled expiration of the Term (prior to
giving effect to such one (1) year extension) unless either the Company or the
Executive shall have notified the other in writing at least three (3) months
prior to the next Extension Date that such party does not desire to have the
Term so extended. The term of this Agreement, as from time to time extended or
renewed, is hereafter referred to as the “Term.”

 

Section 4. Place of Employment. The Executive’s principal place of employment
shall be Houston, Texas. Notwithstanding the foregoing, the Executive
acknowledges that the duties to be performed by the Executive hereunder are such
that the Executive may be required to travel extensively.

 

Section 5. Compensation; Reimbursement. During the remainder of the Term, the
Company shall pay or provide to the Executive, in full satisfaction for his
services provided hereunder, the following:

 

(a) Base Salary.  During the Term the Company shall pay the Executive a base
salary of $800,000 per year (as adjusted by the Compensation Committee from time
to time, the “Base Salary”), payable not less frequently than semi-monthly in
accordance with the payroll policies of the Company for senior executives as
from time to time in effect (the “Payroll Policies”), less such amounts as may
be required to be withheld by applicable federal, state and local law and
regulations.

 

(b) Cash Bonus.

 

(i) For each fiscal year of the Company during the Term, the Executive will be
eligible to receive a cash bonus, with the amount of the bonus to be determined
by the Company based on the EBITDA achieved by the Company in such fiscal year
relative to the annual EBITDA target for such fiscal year set forth in the
Company’s annual management plan pursuant to the Mattress Firm Holding Corp.
Executive Annual Incentive Plan (or such other bonus plan maintained by the
Company for its senior executives) (as to a given fiscal year, the “Annual
EBITDA Target”). The Executive’s target bonus for each fiscal year will be 100%
of Base Salary for such fiscal year if the Company achieves 100% of the Annual
EBITDA Target for such fiscal year. If the Company achieves more than 100% of
the Annual EBITDA Target, the Executive may receive a bonus of up to 200% of
Base Salary pursuant to terms established by the Board. If the Company does not
achieve more than 90% of the Annual EBITDA Target, the Executive will be
entitled to no cash bonus. If the Company achieves between 90% and 100% of the
Annual EBITDA Target, the cash bonus will be determined by linear interpolation
between 0% and 100% of Base Salary. “EBITDA” shall be determined as provided in
the Mattress Firm Holding Corp. Executive Annual Incentive Plan (or such other
bonus plan maintained by the Company for its senior executives).

 

(ii) The Annual EBITDA Target for each fiscal year shall be determined annually
by the Board or the Compensation Committee of the Board in good faith. Whether
the Annual EBITDA Target for any fiscal year has been achieved, in whole or in
part, will be determined by the Board or the Compensation Committee of the
Board.

 

(iii) Any bonus payable hereunder for an applicable fiscal year shall be paid
after the Board has reviewed the Company’s final audited consolidated financial
statements for the applicable fiscal year, provided, however, that the bonus
payable for a fiscal year shall be paid no later than the date that is two and
one-half months after the end of the calendar year in which such fiscal year
ended. The Executive must be employed by the Company on the last day of the
applicable fiscal year for which a bonus is payable hereunder in order to
receive any such bonus for such fiscal year; provided that, if for any reason
other than the Company’s termination of the Executive’s employment for Cause or
the Executive’s resignation without Good Reason, the

 

2

--------------------------------------------------------------------------------


 

employment of the Executive terminates on or after the last day of any fiscal
year for which a bonus is payable hereunder but before such bonus has been paid,
the Executive shall be paid such bonus in accordance with this
Section 5(b)(iii) (including, for the avoidance of doubt, in the event that the
employment of the Executive is terminated due to the provision of notification
pursuant to Section 3 that the Term will not continue beyond its then scheduled
expiration date).

 

(c) Expenses. The Company shall pay or reimburse the Executive for ordinary and
necessary business expenses incurred by him in the performance of his duties
contemplated hereby in accordance with the Company’s usual policies upon receipt
from the Executive of written substantiation of such expenses in accordance with
the Company’s usual policies. Such payments under this Section 5(c) shall be
made within ten (10) business days after the delivery of the Executive’s written
request for the payment accompanied by such evidence of fees and expenses
incurred as the Company may reasonably require, provided that such request is
made no later than thirty (30) days after such expense is incurred. The amount
of expenses eligible for reimbursement pursuant to this Section 5(c) during a
given taxable year of the Executive shall not affect the amount of expenses
eligible for reimbursement in any other taxable year of the Executive. The right
to reimbursement pursuant to this Section 5(c) is not subject to liquidation or
exchange for another benefit.

 

(d)  Vacation and Other Time Off. The Executive shall be entitled to twenty (20)
days of vacation per year, accrued in accordance with the Company’s vacation
policy, prorated for any partial years of service, as well as any other paid
time off provided for in the Company’s employee handbook.

 

(e) Benefits. During the remainder of the Term, the Executive shall be entitled
to continue to participate in all medical, dental, disability insurance, life
insurance, retirement, savings and any other employee benefit plans or programs
(other than a car allowance) which are otherwise generally made available by the
Company to its senior executives; provided, however, that the Company shall be
entitled to amend or terminate any employee benefit plans which are applicable
generally to the Company’s senior executives, officers or other employees.  For
the avoidance of doubt, as used in this Agreement, the phrase “employee benefit
plans or programs” does not include compensation, bonus or vacation allowance
and such items may not be amended without the consent of the Executive.  The
Executive shall hold, at the Company’s expense, (i) an accidental death and
dismemberment insurance policy for up to 1x Base Salary (not to exceed
$500,000), (ii) a basic term life insurance policy for up to 1x Base Salary (not
to exceed $500,000) and (iii) an additional basic term life insurance policy for
up to 1x Base Salary.

 

Section 6. Equity Participation. The Executive shall be eligible to receive
equity grants under the Mattress Firm Holding Corp. 2011 Omnibus Incentive Plan
as may be awarded by the Compensation Committee of the Board from time to time. 
Subject to Compensation Committee approval, the Executive will receive annual
equity grants having an aggregate grant date fair value of 150% of Base Salary;
provided that, due to the equity grant that the Executive will receive on the
date hereof, no additional equity grants will be issued to the Executive in
2016.

 

Section 7. Termination. The Executive’s employment hereunder may be terminated
as follows:

 

(a) Upon Disability.

 

(i) If during the Term, the Executive shall become physically or mentally
disabled, whether totally or partially, either permanently or so that the
Executive, in the good faith judgment of the Board based on the opinion of a
physician selected by the Board who may but need not be the Executive’s normal
treating physician, is unable as a result of such disability, with or without a
reasonable accommodation, to substantially and competently perform his duties
hereunder for a period of ninety (90) consecutive days or for one hundred twenty
(120) days during any six-month period (a “Disability”), the Company may
terminate the Executive’s employment hereunder. In order to assist the Board in
making that determination, the Executive shall, as reasonably requested by the
Board, (A) make himself available for medical examinations by one or more
physicians chosen by the Board and (B) use his best efforts to cause his own
physician(s) to be available to discuss with the Board such Disability.

 

3

--------------------------------------------------------------------------------


 

(ii) Upon termination of the Executive’s employment for Disability, the Company
shall not be obligated to make any salary, bonus or other payments or to provide
any benefits under this Agreement (other than payments in respect of the Base
Salary then in effect for services rendered or expenses incurred through the
date of such termination or accrued and unpaid benefits pursuant to any medical,
dental, disability insurance, life insurance, retirement, savings or any other
employee benefit plans or programs in which the Executive participates on the
Executive’s last day of employment hereunder, which shall be paid in accordance
with the Company’s plans and applicable law (collectively, “Accrued Termination
Obligations”)); provided, however, that, in addition to the Accrued Termination
Obligations, the Company shall (A) pay to the Executive, or the legal
representative of the Executive, the Base Salary at the rate in effect on the
date of termination (less any amounts that the Executive receives pursuant to
any Company-sponsored long-term disability insurance policy for the Executive as
and if in effect at the date of termination) in equal installments in accordance
with the Payroll Policies for a period of eighteen (18) months following such
termination, (B) reimburse the Executive for the premiums the Executive pays for
any continued medical and dental coverage for the Executive and the Executive’s
eligible dependents under the Company’s group health plans for eighteen (18)
months following the date of such termination as provided in Section 7(j) and
(C) if applicable, continue to provide disability insurance coverage for the
Executive to the extent necessary to continue benefits which the Executive
became entitled to receive prior to the termination of his employment with the
Company; and provided, further, that the Company shall be entitled to amend or
terminate any plans which are applicable generally to the Company’s senior
executives, officers or other employees. If at the time of termination of
employment accrued vacation is paid out under the Company’s policies as then
generally applicable to senior executives, then such accrued vacation shall be
treated for all purposes of this Agreement as an Accrued Termination Obligation
hereunder to the extent such accrued vacation is otherwise payable under such
policies. If the Executive is not a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
Final Department of Treasury Regulations issued thereunder (collectively,
“Section 409A”) at the time of termination (“Specified Employee”), and the
Executive has timely signed and delivered to the Company, by the deadline
established by the Company, a general release of claims in form and substance
reasonably satisfactory to the Company (a “Release”), which has become
irrevocable by the time set forth below, the Company shall pay the Executive the
cash severance benefits described in clause (A) in accordance with the Payroll
Policies commencing on the first payroll date under the Payroll Policies that
coincides with or immediately follows the date that is sixty (60) days following
the date of the Executive’s “separation from service” within the meaning of
Section 409A (“Separation From Service”). The Executive will not be permitted to
specify the year in which his payment will be made. If the 60-day period spans
two taxable years of the Executive, the cash severance benefits will begin to be
paid in the later of such taxable years. In the event that the Company is
described in Section 409A(a)(2)(B)(i) of the Code and the Executive is a
Specified Employee and the Executive has timely signed and delivered to the
Company, by the deadline established by the Company, a Release, which has become
irrevocable by the time set forth below, the Company shall pay the Executive the
cash severance benefits described in clause (A) in accordance with the Payroll
Policies; provided, however, that the payments for the first six (6) months, to
the extent (if any) such payments are subject to Section 409A of the Code, shall
be accumulated and paid to the Executive on the date that is six (6) months and
one day following the date of the Executive’s Separation From Service to the
extent that earlier payment would result in adverse tax consequences under
Section 409A. Whether the Executive is or is not a Specified Employee, the
Executive will not be paid the cash severance benefits described in clause
(A) or entitled to the benefits described in clause (B) (except for the
Executive’s rights under section 4980B of the Code and the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”)) and the Executive shall
forfeit any right to such payments and benefits, unless (i) the Executive has
signed and delivered to the Company the Release and (ii) the period for revoking
the Release shall have expired (in the case of both clauses (i) and (ii)) prior
to the date that is sixty (60) days following the date of the Executive’s
Separation From Service.

 

4

--------------------------------------------------------------------------------


 

(b) Upon Death.

 

(i) If the Executive dies during the Term, the Executive’s employment hereunder
shall automatically terminate as of the close of business on the date of his
death.

 

(ii) Upon termination of the Executive’s employment as result of the Executive’s
death, the Company shall not be obligated to make any salary, bonus or other
payments or to provide any benefits under this Agreement (other than the Accrued
Termination Obligations); provided, however, that, in addition to the Accrued
Termination Obligations, the Company shall pay to the Executive’s estate the
Base Salary at the rate in effect on the date of termination in equal
installments in accordance with the Payroll Policies for a period of eighteen
(18) months. These installment payments shall be paid in accordance with the
Payroll Policies commencing on the first payroll date under the Payroll Policies
that coincides with or immediately follows the date of the Participant’s death.

 

(c) For Cause. The Company may terminate the Executive’s employment hereunder at
any time, effective immediately upon written notice to the Executive, for Cause
(as defined below) and all of the Executive’s rights to payments and any other
benefits otherwise due hereunder (other than Accrued Termination Obligations)
shall cease upon such termination. The Company shall have “Cause” for
termination of the Executive if any of the following has occurred:

 

(i) the Executive’s dishonesty or bad faith in connection with the performance
of his duties;

 

(ii) a refusal or failure by the Executive to use his best efforts to perform
duties consistent with the office(s) held by him as requested by the Board which
would not give rise to Good Reason and which is not cured within thirty (30)
days after written notice is delivered by the Board to the Executive;

 

(iii) the Executive’s conviction of a felony;

 

(iv) the failure of the Executive to notify the Board of any material
relationships between him and/or any member of his immediate family with any
person or entity with whom the Company or any of its subsidiaries has a material
business relationship; or

 

(v) a material breach of the provisions of Section 8, Section 9 or Section 10 of
this Agreement by the Executive.

 

(d) Without Cause.

 

(i) The Company may terminate the Executive’s employment hereunder without Cause
at any time upon written notice to the Executive. Upon such termination, the
Executive shall, in addition to the Accrued Termination Obligations, have the
right to receive from the Company, for eighteen (18) months, (A) continued
payment of the Base Salary at the rate in effect on the date of termination in
accordance with the Payroll Policies (all such payments, collectively, the
“Severance Payments”) and (B) reimbursement from the Company for the premiums
the Executive pays for any continued medical and dental coverage for the
Executive and the Executive’s eligible dependents under the Company’s group
health plans for eighteen (18) months following the date of such termination as
provided in Section 7(j); provided, however, that the Company shall be entitled
to amend or terminate any plans which are applicable generally to the Company’s
senior executives, officers or other employees. Notwithstanding the foregoing,
if the Executive accepts other employment, the Company’s obligation under
Section 7(j) to reimburse the Executive for the premiums paid by the Executive
for COBRA Coverage (as that term is defined below in Section 7(j)) shall
immediately cease upon Executive’s becoming eligible to participate in
comparable medical and dental coverage pursuant to such other employer’s plans,
subject to his right to continue coverage at the Executive’s own expense to the
extent required

 

5

--------------------------------------------------------------------------------


 

under COBRA. If the Executive is not a Specified Employee as of the date of
termination and the Executive has timely signed and delivered to the Company, by
the deadline established by the Company, a Release, which has become irrevocable
by the time set forth below, the Company shall pay the Executive the cash
severance benefits described in clause (A) in accordance with the Payroll
Policies commencing on the first payroll date under the Payroll Policies that
coincides with or immediately follows the date that is sixty (60) days following
the date of the Executive’s Separation From Service. The Executive will not be
permitted to specify the year in which his payment will be made. If the 60-day
period spans two taxable years of the Executive, the cash severance benefits
will begin to be paid in the later of such taxable years. In the event that the
Company is described in Section 409A(a)(2)(B)(i) of the Code and the Executive
is a Specified Employee and the Executive has timely signed and delivered to the
Company, by the deadline established by the Company, a Release, which has by
that time become irrevocable, the Company shall pay the Executive the cash
severance benefits described in clause (A) in accordance with the Payroll
Policies; provided, however, that the payments for the first six (6) months, to
the extent (if any) such payments are subject to Section 409A, shall be
accumulated and paid to the Executive on the date that is six (6) months and one
day following the date of the Executive’s Separation From Service to the extent
that earlier payment would result in adverse tax consequences under
Section 409A. Whether the Executive is or is not a Specified Employee, the
Executive will not be paid the cash severance benefits described in clause
(A) or entitled to the benefits described in clause (B) (subject to the
Executive’s rights under COBRA) and the Executive shall forfeit any right to
such payments and benefits, unless (i) the Executive has signed and delivered to
the Company the Release and (ii) the period for revoking the Release shall have
expired (in the case of both clauses (i) and (ii)) prior to the date that is
sixty (60) days following the date of the Executive’s Separation From Service. 
Further, in the event that the Executive’s employment is terminated under this
Section 7(d), subject to the delivery to the Company of a signed Release that is
not subsequently revoked, all unvested equity awards shall be permitted to
continue to vest, if at all, in accordance with the terms of the applicable
grant agreements during a period of six (6) months following the Executive’s
termination date as though the Executive remained an employee for such period
and, at the end of such 6-month period, all equity awards that remain unvested
shall be immediately forfeited.

 

(ii) In the event that the Executive’s employment is terminated under this
Section 7(d) within one (1) year after the effective date of a Covered
Transaction (as defined in the Company’s 2011 Omnibus Incentive Plan), (A) the
Executive shall, in addition to the Accrued Termination Obligations, have the
right to receive from the Company the same Severance Payments and benefits
described above in this Section 7(d) provided that the salary continuation and
COBRA premium reimbursements shall extend by six (6) months to a period of
twenty-four (24) months and (B) all outstanding unvested equity awards issued to
the Executive shall accelerate and vest in full as of the termination date.  The
remaining terms and conditions set forth in this Section 7(d), including the
provisions of Section 7(d) relating to the requirement of a Release, shall apply
as written.

 

(iii) It is further acknowledged and agreed by the parties that the actual
damages to the Executive in the event of termination under this
Section 7(d) would be difficult if not impossible to ascertain, and, therefore,
the salary and benefit continuation provisions set forth in this
Section 7(d) shall be the Executive’s sole and exclusive remedy in the case of
termination under this Section 7(d) and shall, as liquidated damages or
severance pay or both, be considered for all purposes in lieu of any other
rights or remedies, at law or in equity, which the Executive may have in the
case of such termination.

 

(e) Resignation Without Good Reason. The Executive shall have the right to
terminate his employment hereunder upon one (1) month’s prior written notice to
the Company, and upon such termination, all of the Executive’s rights to
payments and any other benefits otherwise due hereunder (other than Accrued
Termination Obligations) shall cease upon such termination.

 

6

--------------------------------------------------------------------------------


 

(f) Resignation For Good Reason.

 

(i) The Executive shall have the right to terminate his employment hereunder at
any time for Good Reason (as defined below). Upon such termination, the
Executive shall, in addition to the Accrued Termination Obligations, have the
right to receive from the Company the same Severance Payments and benefits that
he would have been entitled to receive had the Executive been terminated by the
Company in accordance with Section 7(d) above, including the continued vesting
of equity awards, payable as provided in Section 7(d) above (including the
provisions of Section 7(d) relating to the requirement of a Release).  Further,
in the event the Executive terminates his employment hereunder within one
(1) year after the effective date of a Covered Transaction, the extended
benefits and equity acceleration provided for in Section 7(d)(ii) shall apply,
subject to the other terms and conditions of Section 7(d).

 

(ii) The Executive shall have “Good Reason” for termination of his employment
hereunder if any of the following has occurred without the Executive’s prior
written consent; provided that the Executive shall not be deemed to have Good
Reason unless (i) notice of the event or condition purportedly giving rise to
Good Reason is given in writing no later than ninety (90) days after the time at
which the event or condition purportedly giving rise to Good Reason first occurs
or arises, (ii) there does not exist an event or condition which could serve as
the basis of a termination of the Executive’s employment for Cause, (iii) the
Company has had thirty (30) days from the date written notice of such
termination is given (the “Cure Period”) to cure such event or condition and has
not done so and (iv) the Executive resigns no later than ninety (90) days
following expiration of the Cure Period:

 

(A) a material diminution in Executive’s duties or authority;

 

(B) any material reduction in the Base Salary, material perquisites (including
vacation allowance) or the overall level of other benefits (other than as a
result of changes to benefit plans generally made available to the employees
and/or senior management of the Company in which the Executive participates or
for any reductions required by law);

 

(C) relocation of the Executive’s principal place of employment more than fifty
(50) miles from its location as of the date of this Agreement; or

 

(D) a material breach by the Company of this Agreement.

 

Notwithstanding the foregoing, the Executive shall not have “Good Reason” to
terminate his employment if he has consented in writing to any event set forth
above. For the avoidance of doubt, a disagreement between the Executive and the
Board with respect to the policies and strategies adopted or approved by the
Board with respect to the Company’s business and affairs, including without
limitation matters set forth in any annual operating budget or strategic plan
approved by the Board, shall not constitute “Good Reason” for purposes of this
Agreement.

 

(g) Upon Expiration of the Term. In the event the Company notifies the Executive
that the Term will not automatically extend in accordance with Section 3 and
there is an expiration of the Term at its regularly scheduled expiration date
under Section 3 (a “Scheduled Expiration”), then, following the expiration of
the Term and a concurrent termination of the Executive’s employment (regardless
of whether such termination is by the Company or the Executive), the Executive
shall, in addition to the Accrued Termination Obligations, have the right to
receive from the Company, for nine (9) months, (A) continued payment of the Base
Salary at the rate in effect at the expiration of the Term in accordance with
the Payroll Policies and (B) reimbursement from the Company for the premiums the
Executive pays for any continued medical and dental coverage for the Executive
and the Executive’s eligible dependents under the Company’s group health plans
for nine (9) months following the date of such expiration of the Term and such
concurrent termination as provided in Section 7(j); provided, however, that the
Company shall be entitled to amend or terminate any plans which are applicable
generally to the Company’s senior executives, officers or other employees.
Notwithstanding the foregoing, if the Executive accepts other employment, the
Company’s obligation under Section 7(j) to reimburse the Executive for the
premiums

 

7

--------------------------------------------------------------------------------


 

paid by the Executive for COBRA Coverage (as that term is defined below in
Section 7(j)) shall immediately cease upon Executive’s becoming eligible to
participate in comparable medical and dental coverage pursuant to such other
employer’s plans, subject to his right to continue coverage at the Executive’s
own expense to the extent required under COBRA. If the Executive is not a
Specified Employee as of expiration of the Term and the Executive has timely
signed and delivered to the Company, by the deadline established by the Company,
a Release, which has by that time become irrevocable, the Company shall pay the
Executive the cash severance benefits described in clause (A) in the event of a
Scheduled Expiration and such concurrent termination in accordance with the
Payroll Policies commencing on the first payroll date under the Payroll Policies
that coincides with or immediately follows the date that is sixty (60) days
following the date of the Executive’s Separation From Service. The Executive
will not be permitted to specify the year in which his payment will be made. If
the 60-day period spans two taxable years of the Executive, the cash severance
benefits will begin to be paid in the later of such taxable years. In the event
that the Company is described in Section 409A(a)(2)(B)(i) of the Code and the
Executive is a Specified Employee and the Executive has timely signed and
delivered to the Company, by the deadline established by the Company, a Release,
which has by that time become irrevocable, the Company shall pay the Executive
the cash severance benefits described in clause (A) in the event of a Scheduled
Expiration and such concurrent termination in accordance with the Payroll
Policies; provided, however, that the payments for the first six (6) months, to
the extent (if any) such payments are subject to Section 409A of the Code, shall
be accumulated and paid to the Executive on the date that is six (6) months
following the date of the Executive’s Separation From Service to the extent that
earlier payment would result in adverse tax consequences under Section 409A.
Whether the Executive is or is not a Specified Employee, the Executive will not
be paid the cash severance benefits described in clause (A) or entitled to the
benefits described in clause (B) (subject to the Executive’s rights under COBRA)
and the Executive shall forfeit any right to such payments and benefits, unless
(i) the Executive has signed and delivered to the Company the Release and
(ii) the period for revoking the Release shall have expired (in the case of both
clauses (i) and (ii)) prior to the earlier of the deadline established by the
Company or the applicable payment date (the date that is the first payroll date
that coincides with or immediately follows the date that is sixty (60) days
following the date of the Executive’s Separation From Service. For the avoidance
of doubt, in no event shall Section 7(a)-(f) apply in the case of a termination
covered by this Section 7(g). For the avoidance of doubt, in the event that the
Executive notifies the Company that he does not desire to extend the Term in
accordance with Section 3 above, then all of the Executive’s rights to payments
and any other benefits otherwise due hereunder (other than any rights that the
Executive may have under Section 5(b)(vi) in accordance with its terms and, in
the case of a concurrent termination of the Executive’s employment, the Accrued
Termination Obligations) shall cease upon the expiration of the Term.

 

(h) Release. For the avoidance of doubt, as a condition to the payments under
Section 7(a), 7(d), 7(f) or 7(g), the Executive shall execute and deliver to the
Company a Release, which shall be executed and delivered and become irrevocable
within sixty (60) days following termination (it being expressly agreed and
understood that no payment or benefits under these Section 7(a), 7(d), 7(f) or
7(g) shall be required to be paid or provided unless or until the foregoing
release requirements are satisfied).

 

(i) Section 409A. This Agreement is intended to comply with the provisions of
Section 409A of the Code, and shall be interpreted in a manner consistent with
Section 409A, or, if applicable, an exclusion therefrom. For purposes of this
Agreement, all references to “termination”, “termination of employment” and
correlative phrases shall mean a Separation From Service. Each payment made
under this Agreement shall be treated for the purposes of Section 409A as a
separate payment and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments. Any
reimbursements provided for in this Agreement shall be made consistent with the
requirements of Section 1.409A-1(b)(9)(v) of the Treasury Regulations.

 

(j) Reimbursement of COBRA Premiums. If, at the time the Executive’s employment
with the Company terminates under Section 7(a), (d) or (f) or at the time the
Term expires due to the election of the Company pursuant to Section 3 not to
extend the Term beyond its then scheduled expiration date, the Executive is an
active participant in the Company’s group medical plan and/or the Company’s
group dental plan (collectively, the “Group Health Plan”) and the Executive
timely elects under COBRA to continue the Executive’s and any qualifying
dependent’s Group Health Plan coverage (“COBRA Coverage”) the

 

8

--------------------------------------------------------------------------------


 

Company will reimburse the Executive for the full amount of the premiums the
Executive pays for COBRA Coverage under the Group Health Plan for up to the
first eighteen (18) months the Executive maintains such COBRA Coverage, subject,
with respect to each month, to the Executive’s submission of reasonable
documentation that he has paid such premium, if reasonably requested by the
Company. Any reimbursements by the Company to the Executive required under this
Section 7(j) shall be made on the last day of each month the Executive pays the
amount required for such COBRA Coverage, for up to the first eighteen (18)
months of COBRA Coverage if the Executive’s employment with the Company
terminates under Section 7(a), (d) or (f). If the Executive is a Specified
Employee and the benefits specified in this Section 7(j) are taxable to the
Executive and not otherwise exempt from Section 409A then any amounts to which
the Executive would otherwise be entitled under this Section 7(j) during the
first six months following the date of the Executive’s Separation From Service
shall be accumulated and paid to the Executive on the date that is six months
following the date of the Executive’s Separation From Service. Except for any
reimbursements under the applicable Group Health Plan that are subject to a
limitation on reimbursements during a specified period, the amount of expenses
eligible for reimbursement under this Section 7(j), or in-kind benefits
provided, during the Executive’s taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year of the Executive. The Executive’s right to reimbursement or in-kind
benefits pursuant to this Section 7(j) shall not be subject to liquidation or
exchange for another benefit. Subject to the Executive’s Group Health Plan
continuation rights under COBRA, the benefits listed in this Section 7(j) shall
be reduced to the extent benefits of the same type are received by the
Executive, the Executive’s spouse or any eligible dependent from any other
person during such period, and provided, further, that the Executive shall have
the obligation to notify the Company that the Executive or his spouse or other
eligible dependent is receiving such benefits. The Company shall retain the
discretion to reasonably modify the manner in which the benefits described in
this Section 7(j) are provided by the Company to the Executive to the extent
reasonably necessary to comply with applicable law; provided, however, that the
Company shall make such modifications so as to allow the Executive to continue
to receive to the maximum extent possible the economic benefits contemplated by
this Section 7(j).

 

Section 8. Protection of Confidential Information; Non-Competition;
Non-Solicitation.

 

(a) Acknowledgment. The Executive agrees and acknowledges that in the course of
rendering services to the Company and its clients and customers he has acquired
and will acquire access to and become acquainted with confidential information
about the professional, business and financial affairs of the Company, its
subsidiaries and Affiliates that is non-public, confidential or proprietary in
nature. The Executive acknowledges that the Company is engaged in a highly
competitive business and the success of the Company in the marketplace depends
upon its good will and reputation. The Executive agrees and acknowledges that
reasonable limits on his ability to engage in activities competitive with the
Company are warranted to protect its substantial investment in developing and
maintaining its status in the marketplace, reputation and goodwill. The
Executive recognizes that in order to guard the legitimate interests of the
Company, it is necessary for it to protect all confidential information. The
existence of any claim or cause of action by the Executive against the Company
shall not constitute and shall not be asserted as a defense to the enforcement
by the Company of this Agreement.

 

(b) Confidential Information. During and at all times after the Term, the
Executive shall keep secret all non-public information, matters and materials of
the Company (including any subsidiaries or Affiliates), including, but not
limited to, know-how, trade secrets, mail order and customer lists, vendor or
supplier information, pricing policies, operational methods, any information
relating to the Company’s (including any subsidiaries’ or Affiliates’) products
or product development, processes, product specifications and formulations,
artwork, designs, graphics, services, budgets, business and financial plans,
marketing and sales plans and techniques, employee lists and other business,
financial, commercial and technical information of the Company (including any
subsidiaries and Affiliates) (collectively, the “Confidential Information”), to
which he has had or may have access and shall not use or disclose such
Confidential Information to any person other than (i) the Company, its
authorized employees and such other persons to whom the Executive has been
instructed to make disclosure by the Board or the General Counsel of the
Company, or to the extent necessary or desirable in the course of the
Executive’s service to the Company or as otherwise expressly required in
connection with court process, (ii) as may be required

 

9

--------------------------------------------------------------------------------


 

by law and then only after consultation with the Board to the extent possible or
(iii) to the Executive’s personal advisors for purposes of enforcing or
interpreting this Agreement, or to a court for the purpose of enforcing or
interpreting this Agreement, and who in each case have been informed as to the
confidential nature of such Confidential Information and, as to advisors, their
obligation to keep such Confidential Information confidential. “Confidential
Information” shall not include any information which is in the public domain
during the period of service of the Executive, provided such information is not
in the public domain as a consequence of disclosure by the Executive in
violation of this Agreement or by any other party in violation of a
confidentiality or nondisclosure agreement with the Company. Upon termination of
his employment for any reason or at such earlier time requested by the Board,
the Executive shall deliver to the Company all documents, data, papers and
records of any nature and in any medium (including, but not limited to,
electronic media) in his possession or subject to his control that (x) belong to
the Company or (y) contain or reflect any information concerning the Company,
its subsidiaries and Affiliates.

 

(c) Non-Competition. During the Term and thereafter for a period equal to
eighteen (18) months (without consideration of whether any termination benefits
otherwise available to Executive under Section 7 are eliminated as a result of
Executive’s acceptance of other employment), the Executive shall not, in any
capacity, anywhere in the United States, whether for his own account or on
behalf of any other person or organization, directly or indirectly, with or
without compensation, (A) own, operate, manage, or control, (B) serve as an
officer, director, partner, member, employee, agent, consultant, advisor or
developer or in any similar capacity to or (C) have any financial interest in,
or assist anyone else in the conduct of the business of any Competitor (as
defined below); provided, however, that the Executive shall be permitted to own
less than 5% of any class of publicly traded securities of any company. For
purposes of this Section 8, “Competitor” means any person or entity engaged in
or which proposes to engage in the business of the retail sale of mattresses.

 

(d) Non-Solicitation. During the Term and for a period of eighteen (18) months
thereafter, the Executive shall not, in any capacity, whether for his own
account or on behalf of any other person or organization, directly or
indirectly, with or without compensation, (i) solicit, divert or encourage any
officers, directors or key employees of the Company (including any subsidiary or
Affiliate) to terminate his or her relationship with the Company (including any
subsidiary or Affiliate), or hire any such officer, director or key employee,
(ii) solicit, divert or encourage any officers, directors or key employees of
the Company (including any subsidiary or Affiliate) to become officers,
directors, employees, agents, consultants or representatives of another
business, enterprise or entity, or (iii) influence, attempt to influence or
otherwise cause any of the clients, vendors, distributors or business partners
of the Company (including any subsidiary or Affiliate) to transfer his, her or
its business or patronage from the Company to any Competitor.

 

(e) Remedies for Breach. The Company and the Executive agree that the
restrictive covenants contained in this Agreement are severable and separate,
and the unenforceability of any specific covenant herein shall not affect the
validity of any other covenant set forth herein. The Executive acknowledges that
the Company will suffer irreparable harm as a result of a breach of such
restrictive covenants by the Executive for which an adequate monetary remedy
does not exist and a remedy at law may prove to be inadequate. Accordingly, in
the event of any actual or threatened breach by the Executive of any provision
of this Agreement, the Company shall, in addition to any other remedies
permitted by law, be entitled to obtain remedies in equity, including, but not
limited to, specific performance, injunctive relief, a temporary restraining
order, and a preliminary or permanent injunction in any court of competent
jurisdiction, and to prevent or otherwise restrain a breach of this Section 8
without the necessity of proving damages or posting a bond or other security.
Such relief shall be in addition to and not in substitution of any other
remedies available to the Company. The existence of any claim or cause of action
of the Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
said covenants. The Executive shall not defend on the basis that there is an
adequate remedy at law. In addition to and not in lieu of any other remedy that
the Company may have under this Section 8 or otherwise, in the event of any
breach of any provision of this Section 8, Section 9 or Section 10 during the
period during which the Executive is entitled to receive payments and benefits
pursuant to Section 7, such period shall be deemed to have terminated as of the
date of such breach and the

 

10

--------------------------------------------------------------------------------


 

Executive shall not thereafter be entitled to receive any salary or other
payments or benefits under this Agreement with respect to periods following such
date.

 

(f) Modification. The parties agree and acknowledge that the duration, scope and
geographic area of the covenants described in this Section 8 are fair,
reasonable and necessary in order to protect the Confidential Information,
goodwill and other legitimate interests of the Company and that adequate
consideration has been received by the Executive for such obligations. The
Executive further acknowledges that after termination of his employment with the
Company for any reason, he will be able to earn a livelihood without violating
the covenants described in this Section 8 and the Executive’s ability to earn a
livelihood without violating such covenants is a material condition to his
employment with the Company. If, however, for any reason any court of competent
jurisdiction determines that the restrictions in this Section 8 are not
reasonable, that consideration is inadequate or that the Executive has been
prevented unlawfully from earning a livelihood, such restrictions shall be
interpreted, modified or rewritten to include the maximum duration, scope and
geographic area identified in this Section 8 as will render such restrictions
valid and enforceable.

 

Section 9. Certain Agreements.

 

(a) Suppliers. The Executive does not have, and at any time during the Term
shall not have, any employment with or any direct or indirect interest in (as
owner, partner, shareholder, employee, director, officer, agent, consultant or
otherwise) any supplier or vendor to the Company (including its subsidiaries or
Affiliates); provided, however, that the Executive shall be permitted to own
less than five percent (5%) of any class of publicly traded securities of any
company.

 

(b) Certain Activities. During the Term, the Executive shall not knowingly
(i) without the prior approval of the Board give or agree to give, any gift or
similar benefit of more than nominal value to any customer, supplier, or
governmental employee or official or any other person who is or may be in a
position to assist or hinder the Company in connection with any proposed
transaction, which gift or similar benefit, if not given or continued in the
future, might adversely affect the business or prospects of the Company,
(ii) use any corporate or other funds for unlawful contributions, payments,
gifts or entertainment, (iii) make any unlawful expenditures relating to
political activity to government officials or others, (iv) establish or maintain
any unlawful or unrecorded funds in violation of Section 30A of the Securities
Exchange Act of 1934, as amended, and (v) accept or receive any unlawful
contributions, payments, gifts, or expenditures.

 

Section 10. Intellectual Property. All copyrights, trademarks, trade names,
service marks and all ideas, inventions, discoveries, secret processes and
methods and improvements, together with any and all patents that may be issued
thereon, and all other intangible or intellectual property rights that may be
invented, conceived, developed or enhanced by Executive during the term of his
employment that relate to the business or operations of the Company or any
subsidiary or Affiliate thereof or that result from any work performed by the
Executive for the Company or any such subsidiary or Affiliate shall be the sole
property of the Company or such subsidiary or Affiliate, as the case may be, and
Executive hereby waives any right or interest that he may otherwise have in
respect thereof. Upon the reasonable request of the Company, Executive shall
execute, acknowledge and deliver any instrument or document reasonably necessary
or appropriate to give effect to this Section 10 and, at the Company’s cost, do
all other acts and things reasonably necessary to enable the Company or such
subsidiary or Affiliate, as the case may be, to exploit the same or to obtain
patents or similar protection with respect thereto. All copyrightable works that
the Executive creates shall be considered “work made for hire” and shall, upon
creation, be owned exclusively by the Company.

 

Section 11. Notices. All notices or other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) when delivered
personally, (b) upon confirmation of receipt when such notice or other
communication is sent by facsimile, (c) one day after delivery to an overnight
delivery courier, or (d) on the fifth day following the date of deposit in the
United States mail if sent first class, postage prepaid, by registered or
certified mail. The addresses for such notices shall be as follows:

 

(i) For notices and communications to MFHC and MFI:

 

11

--------------------------------------------------------------------------------


 

Mattress Firm Holding Corp.
5815 Gulf Freeway

Houston, Texas 77023
Attn: William E. Watts

 

with a copy to:

Mattress Firm Holding Corp.
5815 Gulf Freeway

Houston, Texas 77023
Attn: General Counsel

 

(ii) For notices and communications to the Executive, at the address on file
with the Company, which shall be updated by the Executive in writing as needed.

 

Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.

 

Section 12. General.

 

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

 

(b) Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, THE PARTIES HERETO HEREBY WAIVE AND COVENANT THAT THEY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT TO ANY CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF AND/OR THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR SEPARATION
THEREFROM. THE EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN INFORMED BY THE COMPANY
THAT THIS SECTION 12(b) CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THE COMPANY
IS RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 12(b) WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT
TO TRIAL BY JURY.

 

(c) Amendment; Waiver. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument executed by the parties hereto or, in the case of a waiver,
by the party waiving compliance. The failure of any party at any time or times
to require performance of any provision hereof shall in no manner affect the
right at a later time to enforce the same. No waiver by any party of the breach
of any term or covenant contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.

 

(d) Successors and Assigns. This Agreement shall be binding upon the Executive,
without regard to the duration of his employment by the Company or reasons for
the cessation of such employment, and inure to the benefit of his
administrators, executors, heirs and assigns, although the obligations of the
Executive are personal and may be performed only by him. The Company may assign
this Agreement and its rights, together with its obligations, hereunder in
connection with any sale, transfer or other disposition of all or substantially
all of its assets or business(es), whether by merger, consolidation or
otherwise. This Agreement shall also be binding upon and inure to the benefit of
the Company and its subsidiaries, successors and assigns.

 

(e) Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of withholding required by law.

 

12

--------------------------------------------------------------------------------


 

(f) Counterparts; Effectiveness. This Agreement may be executed in multiple
counterparts, each of which shall be considered to have the force and effect of
an original and all of which together shall be considered one and the same
agreement, and will become effective when each of the Company and the Executive
receives a counterpart hereof that has been executed by the other.

 

(g) Severability. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative.

 

(h) Effective Time; Entire Agreement. This Agreement amends, restates and
supersedes the Original Employment Agreement in its entirety, with effect from
and after the effective date of this Agreement.  This Agreement constitutes the
entire agreement between the Executive and the Company and any of their
respective affiliates with respect to the terms and conditions of the
Executive’s employment with the Company and his rights and obligations as an
equity holder of Holdings and supersedes all prior agreements, arrangements,
promises and understandings, whether written or oral, between the Executive and
the Company and any of their respective affiliates with respect to those subject
matters.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

MATTRESS FIRM HOLDING CORP.

 

 

By:

/s/ Alex Weiss

 

Name:

Alex Weiss

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

MATTRESS FIRM, INC.

 

 

 

 

By:

/s/ Alex Weiss

 

Name:

Alex Weiss

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

/s/ Kenneth E. Murphy III

 

Kenneth E. Murphy III

 

Amended and Restated Employment Agreement — Ken Murphy

 

14

--------------------------------------------------------------------------------